 RADIO BROADCAST TECHNICIANS507Radio Broadcast Technicians,Local Union No. 1264 of the Inter-national Brotherhood of Electrical Workers,AFL-CIO, andJ. C. Burns, its Business AgentandWKRG-TV, Inc.Case No.15-CB-9223.April 1, 1959DECISION AND ORDEROn August 21, 1958, Trial Examiner William F. Scharnikowissued his Intermediate Report in the above-entitled proceeding,finding that the Respondents had not engaged in any unfair laborpractice and recommending that the complaint be dismissed in itsentirety, as set forth in the copy of the Intermediate Report at-tached hereto.Thereafter, the General Counsel and the ChargingParty filed exceptions to the Intermediate Report and supportingbriefs.The Respondents filed a brief in support of the IntermediateReport.:'Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Members Rodgers, Jenkins, andFanning].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered theIntermediate Report, the exceptions and briefs, and the entire recordin these proceedings, and hereby adopts the findings, conclusions,and recommendations of the Trial Examiner.2In agreement with the Trial Examiner, we find that the GeneralCounsel has failed to establish by a preponderance of the credibleevidence that the Respondents have violated Section 8(b) (1) (A)of the Act.3[The Board dismissed the complaint.]The Charging Party requested oral argument.The request is hereby denied as therecord,exceptions,and briefs,adequately present the issues and positions of the parties.2Member Fanning concurs in the result reached herein only for the reasons expressed inhis dissenting opinions inAndrew Brown Company,120 NLRB 1425,andMachineryOverhaul Company,Inc.,121 NLRB 1176.3The Charging Party asserts that the Trial Examiner was biased and prejudiced pri-marily because he resolved factual conflicts in favor of the Respondents'witnessesand against the General Counsel's witnesses.We find this contention to be withoutmerit.". . . [T]otal rejection of an opposed view cannot of itself impugn the integrityor competence of n trier of fact."N.L.R.B. v.Pittsburgh S.S. Company,337 U.S. 656, 659.Moreover,in accord with the Board's established policy not to overrule a Trial Examiner'sresolutions as-to credibility except wherethe clear preponderance of all the relevant evi-dence convinces it that the resolutions were incorrect,we find, contrary to the GeneralCounsel'sand Charging Party's contention,no basis for disturbing the Trial Examiner'scredibility findings.Standard Dry Wall Products, Inc.,91 NLRB 544, enfd.188 F. 2d362 (C.A. 3).123 NLRB No. 55. 508DECISIONS OF NATIONAL LABOR RELATIONS BOARDINTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEThe complaint alleges, but the answer of the Respondents denies, that sinceJuly 31, 1957, the Respondents have committed unfair labor practices affectingcommerce within the meaning of Sections 8(b)(1)(A) and 2(6) and (7) of theNational Labor Relations Act, in that they attempted to force or require WKRG-TV, Inc., the owner and operator of a radio and television station in Mobile,Alabama, to recognize, bargain with, and enter into a contract with the Re-spondent Union as the exclusive collective-bargaining agent of WKRG's engineer-technicians and film department employees, by picketingWKRG's offices andstudios and by urging WKRG's customers and others to cease or refrain fromdoing business with WKRG, although at no time since July 16, 1957, when it losta consent election conducted by the Board's Regional Director among theseemployees, has the Respondent Union been the majority, statutory, or certifiedrepresentative of any of WKRG's employees.Pursuant to notice, a hearing was held in Mobile, Alabama, on March 18, 19,20, and 21, 1958, before the Trial Examiner duly designated by the Chief TrialExaminer.The General Counsel,WKRG, and the Respondents appeared bycounsel and were afforded full opportunity to be heard, to examine and cross-examine witness, and to introduce evidence bearing upon the issues. Since theclose of the hearing, the Trial Examiner has received briefs from each of theparties.Upon the entire record in the case and from his observation of the witnesses,the Trial Examiner makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERWKRG-TV, Inc., an Alabama corporation with its- principal office and placeof business in Mobile, Alabama, owns and operates radio station WKRG-AM-FMand television stationWKRG-TV in Mobile, Alabama, and is affiliated with theCBS Network.During the calendar year 1957 WKRG received in excess of$500,000 for its broadcasting and telecasting services.The Trial Examiner finds that WKRG-TV, Inc. is engagedin a business affectingcommerce within the meaning of the Act.II.THE LABOR ORGANIZATION INVOLVEDRadio Broadcast Technicians, Local Union No. 1264 of the InternationalBrotherhood of ElectricalWorkers, AFL-CIO, is a labor organization within themeaning of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. Undisputed general facts and the issueTo a great extent, the basic background facts have been presented by stipulationor uncontradicted evidence and are therefore undisputed.In all, there are six radio stations and two television stations operating in theMobile area, includingWKRG's radio station and its television station.For anumber of years, the Respondent Union has held, and still holds, separate con-tractswith each of these stations other than WKRG's, as the exclusive bargainingrepresentative of their respective units of engineer-technicians.Each of thesecontracts has provided (among other things) that the radio stations' control boardsare to be manned only by engineer-technicians.Until the end of March 1957, the Respondent Union was also recognized byWKRG as the exclusive bargaining representative of its radio and televisionengineer-technicians under contracts the last of which was to expire by its termson June 1, 1957, unless renewed by the parties.Each of these contracts withWKRG, like those with the other stations, has contained the provision for theexclusivemanning of the radio control boards by engineer-technicians.In September 1955, William Baskerville, who had operated radio stations inother sections of the country, became the general manager of WKRG's AM andFM station. In November 1955, Baskerville called and held several conferenceswith the managers of all the other radio and television stations in the Mobile areain an attempt, as he put it in his testimony, "to get relief from" the RespondentUnion, with whom they all had contracts.One of his specific proposals was that RADIO BROADCAST TECHNICIANS509they eliminate the existing practice of using only engineer-technicians on the radiocontrol boards and substitute a combination or "combo" operation whereby an-nouncers as well as technicians would operate the boards. Since 1955, Baskervillehas been asked by the other general managers what he has done with respect tothisproposed change and has, on a number of occasions, discussed the matterwith some of these men individually.WKRG did nothing toward effecting such a change, however, until, in negotia-tions with the Respondent Union in the spring of 1957 for a renewal of their lastcontract,WKRG proposed that a "combo" operation be permitted, and the Re-spondentUnion refused.Thiswas the issue upon which these negotiationsfoundered.For, on March 28, 1957, according to the testimony of MortimerFreeman, one of WKRG's attorneys, Freeman told Respondent James C. Burns(theRespondent Union's business agent) that President Kenneth R. Giddens ofWKRG doubted the Respondent Union's majority and wanted an election beforecontinuing negotiations, although Freeman believed (as he also told Burns) thathe could "prevail upon Mr. Giddens to obviate the necessity of [an] election andgo ahead and renew [the] contract" if the Respondent Union would agree to a"combo operation."Burns rejected this solution, and WKRG and the Respondent Union thereuponexchanged mailed notices of their intentions to terminate their contract on May31 or June 1, 1957. In its letter, dated March 28, WKRG expressed its doubt astowhether the Respondent Union represented a majority of the engineer-techni-cians and stated that certification by the Board would be required before therewould be any further negotiations. In its letter, dated March 30, the RespondentUnion withdrew from the negotiations, stating that an attempt to reach an agree-ment had proved to be "futile."On April 10, 1957, the Respondent Union filed charges against WKRG withthe Board's Regional Director, alleging a refusal to bargain on the part of WKRGin violation of Section 8(a)(1) and (5) of the Act.On April 29, 1957, WKRGfiled a petition with the Regional Director in Case No. 15-RM-97, asking for aninvestigation of the question of representation under Section 9(c) of the Act.Following a notice from one of the Board's field examiners to WKRG that therepresentation petition would not be processed until there had been a dispositionof the unfair labor practice charge, Attorney Freeman met with Respondent Burnsand, as a result, the Respondent Union's charges were withdrawn and a consent-election agreement was executed.At the election held by the Regional Director on July 16, 1957, the RespondentUnion was rejected as exclusive bargaining representative by the vote of a majorityofWKRG's engineer-technicians who constituted the stipulated appropriate unit.Accordingly, the Regional Director certified this fact to the parties and, since theRespondent Union had been the only labor organization on the ballot, he furthercertified that no labor organization was the exclusive bargaining representative ofWKRG's employees in the appropriate unit, within the meaning of Section 9(a)of the Act.At a meeting in the latter part of July 1957, the Respondent Union's membersauthorized a campaign to induce WKRG's advertisers to transfer their advertisingto the other Mobile stations with whom the Respondent Union still had contracts,and turned over the entire matter to the executive board.Accordingly, theRespondent Union thereupon began attempts to induce a boycott by the public ofthe products or services of advertisers on WKRG and to induce the advertisers totransfer their advertising to the local "union" stations.Acting principally throughthe Respondent, Burns, its business agent who was made chairman of its "adver-tising committee," its efforts in this direction began approximately on July 22,1957, have continued up to the time of the hearing, and have consisted of:(1) Letters to WKRG's advertisers, setting forth briefly the Respondent Union's.version of its bargaining history up to and including its loss of recognition as.bargaining representative as the result of the election.Attributing the breakdown.of contract negotiations inMarch to WKRG's asserted insistence that the Re-spondent Union "make concessions which would have given [WKRG] an unfair-competitive advantage over all of the other stations in Mobile and would haveseriously weakened and undermined the position of its union employees," the lettermade the following request:In an effort to try to preserve the decent wages and working conditions.thatwe have been able to establish through good-faith negotiations at onetelevision and five radio stations covering the greater Mobile-Prichard area,we respectfully request that you cooperate with us to the extent of placing:your advertising with a union station or stations. 510DECISIONS OF NATIONAL LABOR RELATIONS BOARD.(2)Visits by Respondent Burns, and in some instances also by other membersof Respondent Union's "advertising committee,"upon approximately 100 or 125ofWKRG's advertisers.(3)Visits to the membership meetings of the various unions in the Mobile area.(4)The posting,on the bulletin boards at the halls of these unions, of noticessetting forth the names of firms who"persist[ed]in advertising over WKRG, theonly Non-Union Station in Mobile and Prichard."(5) The distribution among union members and their friends of small cardswhich to be were left with WKRG's advertisers and which stated:WKRGNON-UNIONAS A MEMBER OF ORGANIZED LABOR AND A FRIEND OF YOUR.FIRM, I REQUEST THAT YOU REFRAIN FROM ADVERTISING OFTHIS ONE NON-UNION STATION. THANK YOU.(6) The distribution of automobile stickers: "WKRG-RADIO-TELEVISION-NON-UNION."(7)The distribution among union members and their friends,and the eventualmailing toWKRG's advertisers, of petitions which stated that WKRG's radio andtelevision stations were the only ones in the Mobile area which were "operatingnon-union,"and asked that the advertiser"discontinue[his] support of WKRGby refusing to further advertise over its facilities."(8)The distribution of post cards addressed for mailing to various advertiserson WKRG and containing essentially the same message as that set forth in thepetitions.In the beginning of August 1957, after the Respondent Union's "advertisingcommittee"had visited a number of advertisers and the membership meetings ofotherMobileunions,the RespondentUnion'smembers decidedto picketWKRGinfurtherance of its objective because, as reported by their committee, theadvertisers and the other unions' members"couldn'tunderstand why we werecalling on the advertiser with no picket line. It didn'tmake sense to them."Accordingly,on or aboutAugust 15, 1957, theRespondentUnionbegan picketingin front of the entrance to WKRG's studio and office in Mobile.At any giventime,notmore than two pickets patrolled the sidewalk with signs reading:"W.K.R.G.-NON-UNION-ENGINEERS & ANNOUNCERS-LOCAL UNION1264-I.B.E.W.-A.F.L.-C.I.O."Allof these pickets were members of theRespondent Union but none was an employee of WKRG. At first,the picketingwas without definite schedule,with a day or two missed occasionally.For the4 or 5 months immediately preceding the hearing,however, the pickets were thereevery weekday from 8:30 to 10:30 in the morning and from 3:30 to 5:30 in theafternoon,when traffic was heaviest.Under instructions from Business AgentBurns, the pickets did not speak to any of WKRG's employees and when adeliveryman refused to cross the picket line(on the single such occasion shownby the record), his union was informed by the Respondent Union that it was itsintentionmerely to publicize the fact that WKRG was "non-union" and not tokeep people from crossing the picket line.The various other Mobile unions werealso informed of this by the Respondent Union and the pickets were instructed byBurns to give only this answer to any inquiries made of them,after the secretaryof President Giddens of WKRG came up to Burns on the picket line and askedhim what the purpose of the picketing was.There is evidence of only oneincident-and that was denied by the picket and is accordingly hereinafter dis-cussed-when a picket allegedly violated these instructions by telling a passerby"that they were going to keep on picketing until they got a union there."Whatever objective the Respondent Union may have had for its picketing anditsother conduct affecting WKRG's advertising, it is undisputed that, since theloss of the election in July 1957, it has made no request that WKRG bargain withit,or recognize it as the exclusive bargaining representative of any of WKRG'semployees.Nor has it solicited membership applications from any of theseemployees.Several other undisputed facts should also be noted.AlthoughWKRG hadplanned for several years to initiate a "combo" operation in its radio station andhad sought the support of the other stations against the opposition of the Re-spondent Union, it did not actually make the change until January 25, 1958, 6months after the Respondent Union had lost the election.However, within 2 or3weeks after the election, Business Agent Bums received an oral request fromthe manager of WKIB,one of the radio stations in Prichard,requesting a changein its contract with the RespondentUnion: in order to permit WKIB the same RADIO BROADCAST TECHNICIANS511advantages in its operations as were being "enjoyed" by WKRG in its nonunionoperation.Similarly, on August 13, 1957, station WKAD, a radio station operatedinMobile by Pursley Broadcasting Service, Inc., also wrote to Burns, asking fora modification of its contract with the Respondent Union, in the form of "a clausethatwould guarantee to Pursley Broadcasting Service that any privileges gainedby a competitor who is operating nonunion, then these same rights and privilegeswould be granted by the union to Pursley Broadcasting Service, Inc."The General Counsel and WKRG contend that the object of the RespondentUnion's conduct has been to force and require WKRG to recognize and enter intoa contract with the Respondent Union.The Respondent Union denies that thishas been its objective.In substance, it asserts that its only objective for itspicketing and other conduct has been to strengthen its bargaining position indealingwith the other stations for the preservation of the wage standards andworking conditions gained by it for these stations' employees (whom it stillrepresents), by procuring increases in the advertising revenues of these stationsas "union" stations in lieu of satisfying their expected demands for concessions inworking terms and conditions equal to the competitive advantages available toWKRG in its "non-union" operation.The ultimate, material issue thus presented in the present case is the RespondentUnion'smotivation for its conduct.'Decision of this issue turns not only uponconsideration of the significance of the undisputed general facts which have alreadybeen summarized, but also upon the credibility of direct testimony given byRespondent Union's witnesses and their testimony contradicting testimony givenby the General Counsel's witnesses as to what was said concerning the RespondentUnion's objective (1) by the picket, William Dolan, on one occasion; (2) byBusinessAgent Burns in several conversations with Freeman, WKRG's attorney;and (3) by Burns, Doug Raybon, and DeWitt Allen during their visits to WKRG'sadvertisers, asmembers of the Respondent Union's advertising committee.B. The critical evidence bearing upon motive1.The general testimony of Respondents' witnessesThe Respondent Union's explanation of the motivation for its conduct is setforth at length in Business Agent Burns' testimony.Doug Raybon and DeWittAllen,who were also on the Respondent Union's committee which visitedWKRG's advertisers, gave consistent testimony on the same subject, although notin the detail, presented by Burns' testimony.The essence of their testimony canbe briefly summarized as follows:Following its loss of the representation election, the Respondent Union fearedthatWKRG's imminent institution of the "combo operation" would cause theotherMobile stations to press for the same change under their contracts, therebythreatening a decrease of the number of jobs for the engineer-technicians whomthe Respondent Union still represents.According to all three of the RespondentUnion's key witnesses, the only objective of the Respondent Union's picketing andother conduct was (by direct appeal to the advertisers as well as by generallypublicizing the fact thatWKRG was the only "non-union" station in the Mobilearea), to secure the transfer of advertising from WKRG to the other Mobilestationswhose employees it still represents, and thus to demonstrate to theseother stations that, despite any possible competitive advantages that WKRG mightgainthrough "non-union" operation, it still would be just as profitable for themto continue to operate as "union" stations. In short, according to Burns and theother witnesses for the Respondent Union, its objective was not to regain recogni-tion and a contract from WKRG but rather to protect its bargaining position indealing with the other union radio stations and television stations in the Mobilearea, and thus to preserve for their employees, whom it still represents, the wagestandards and working conditions gained for them by the Respondent Union underexistingcontracts.According to Burns, the Respondent Union's members made their decisionauthorizing action by the Respondent Union for this purpose and not for thepurpose of regaining recognition or a contract from WKRG, on the basis of advicepreviously given to Burns on July 18 or 19 by Thomas Adair, the RespondentUnion's attorney.For Burns testified that Adair told him that it would be"impossible" forWKRG to offer the Respondent Union a contract under thecircumstances; that Adair said "that the only thing that we could do was what' SeeCurtisBrothers,. Inc.,119NLRB 232;AlloyManufacturing Company,119NLRB 307. 512DECISIONSOF NATIONALLABOR RELATIONS BOARDwe are doing now"; that Burns thereupon relayed this information to some of theRespondent Union's members who had suggested the possibility of forcing WKRGinto a contract; and that this possibility was never again considered or discussed..Despite vigorous cross-examination, Burns, Raybon, and Allen maintained thatthe only objective of the Respondent Union's conduct was to enable it (in themanner already described) to preserve the level of working conditions obtainedby it for the employees it still represented under contracts with all the Mobilestations, other thanWKRG. Thus, when questioned specifically, the Respondents'witnesses not only denied that it was the Respondent Union's objective to forcerecognition or a contract from WKRG, but also denied that it was anobjectiveof the Respondent Union either (1) to cause a loss of income by WKRG; (2) toforceWKRG out of business; or (3) by causing WKRG to lose advertisingrevenue, to bring pressure upon WKRG's employees to authorize the Respondentto act again as their bargaining representative.When these last three possible effects or consequences of Respondent Union'sconduct were suggested to Burns by cross-examining counsel and he was askedwhether any of them had occurred to, or had been considered by, him or theRespondentUnion's committee, Burns admitted that he had considered thepossible economic effect of Respondent Union's activity on WKRG's income, butnot upon WKRG's employees.He reiterated, however, that it was not his or theRespondent Union's objective to cause loss to WKRG or to put it out of businessand further explained that, in any event, he never has considered it possible thatWKRG would be actually driven out of business. because, in his opinion, theRespondent Union was not big enough nor strong enough in view of the factsthatWKRG is one of only two television stations in Mobile and is affiliated withtheCBS network.As to WKRG's technicians and announcers, Burns said, thathe did not consider the effect upon them because "they didn't particularly careabout the economic effect [of their rejection of the Respondent Union as theirbargaining representative] upon the members of our local."In answer to similar questions, Raybon testified that he had never seriouslyconsidered what the ultimate effect of the Respondent Union's conduct might be,thatWKRG might be forced out of business, or that, in such event, WKRG'semployees would lose their jobs.According to Raybon he was not concernedwith WKRG's possible loss of income, nor, as he understood it, was RespondentUnion trying to prove anything to WKRG. For, as he explained, "We are nottoo concerned with what happens over there.We are more concerned with whathappens at the other stations and our bargaining powers with the other stations."Raybon and Burns were also questioned as to whether any "goal" had been setfor the Respondent Union's picketing and other activity so that, upon its attain-ment, the Respondent Union would cease its activity.Raybon, who is a radiotechnician at stationWABB in Mobile, answered simply that, as a member of theRespondent Union's executive committee, he would not recommend cessation ofthe picketing until the "danger" to his job was removed.He said, however, thathe had not considered in what way this "danger" might be removed as a resultof the picketing because the Respondent Union was actually concerned with whatwould happen in its bargaining negotiations with the other stations.Burns testified that there was no "goal" set for the Respondent Union's activityin the sense suggested by cross-examining counsel's questions.He stated that hedid not know what combination of circumstances would have to occur before hewould recommend to the executive committee that the picketing be stopped.Hesaid that there was nothing that WKRG could do to stop the Respondent Union'scampaign.He also said, however, that he thought he would recommend acessation of the Respondent Union's activity ifWKRG went out of business.According to Burns, aside from the general objective of protecting its bargainingpositionwith the union stations, Respondent Union's plans are "indefinite.Wehave no set time in this thing.We don't know what we are going to do." Themost that Burns would say was that, according to a resolution passed by themembers, the Respondent Union would "continue as long as it was legallypermissible."2.Picket Dolan's alleged statement to PattersonAllen Patterson, nephew of an employee of WKRG, testified that in January1958 his uncle requested him to visit the picket line, engage a picket in conver-sation, and report the substance of the conversation.According to Patterson, hisuncle said that the pickets "had been voted out"; that they would not tell "anybodyon the inside that worked at the place" why they were still picketing; and thatPatterson, therefore, was to ask one of the pickets about it. RADIO BROADCAST TECHNICIANS513Patterson testified that, at about 10:30 in the morning of January 13,1958, heasked"the time of day" of one of the pickets,whom he identified as WilliamDolan from photographs shown to him at the hearing;that,in the ensuing con-versationwhich lasted 15 or 20 minutes and during which Patterson said hebelonged to Local No. 600 of the Iron Workers' Union in Mobile,Patterson askedDolan if they were picketing"to get a union"andDolan said,"Yes"; thatPatterson then asked "Weren'tyou all voted out?" and Dolan again said,"Yes";and finally that,upon Patterson'saskingDolan how long"they were going tostay there,"Dolan replied that "they were going to keep on picketing until theygot a union there."In his testimony,Dolan, who was a member of Respondent and was thenemployed at station WABD,recalled Patterson's coming up to him on the picketline, speaking to Dolan,and then coming up to Dolan again as Dolan continuedtowalk along.Dolan testified that he stopped walking; that Patterson said hewas a member of a steelworkers'or ironworkers'union and asked what "thesituationwas"; and that Dolan told him that the picketing was "not to preventanybody from going in. It's just to let the people walking in the street or ridingin cars at that particular time know that WKRG was non-union."Dolan alsodenied that Patterson said anything about the picketing being for the purpose ofgetting a contract with WKRG or that he(Dolan)said anything to Patterson orothers who had spoken to him on the picket line,to the effect that, by picketing,they were trying to get recognition or a contract from WKRG.The Trial Examiner credits Dolan'sversion of his conversation with Pattersonand his denials that he had made the remarks attributed to him by Patterson.3.Conversations between Burns and FreemanTo support their contention that the Respondent Union has picketed and engagedin its advertising campaign for the purpose of forcing recognition and a contractfromWKRG,theGeneral Counsel and WKRG also rely upon testimony givenby Mortimer Freeman, one of WKRG'sattorneys,and William Baskerville, gen-eralmanager of its radio operations,as to certain statements allegedly made byBurns to Freeman both before the election(i.e.,on March 28 and June 22, 1957)and also after the election(i.e.,on September 17, 1957).In his testimony, Burnsdenied ever having made any such statements as those attributed to him on March28, June 22,or September17, 1957.As to the March 28 conversation,itwill be recalled that this was before theRespondent filed its unfair labor practice charge and before WKRG filed itspetition for an election.Itwillalso be recalled(as the Trial Examiner hasalready found upon Freeman'suncontradicted testimony with respect to a part ofthis conversation),thatFreeman told Burns on March 28 that WKRG wouldinsist upon an election unless the Respondent agreed to a "combo operation," andthat Burns rejected this suggested solution of the problem.According to Free-man's testimony,Burns, in his reply,told Freeman that "the union has already setup a strike committee.We are not going to let [WKRG]operate non-union.We are not going to let them do that.Itmeans that we are going to have tocontact the advertisers.It is going to be costly to [WKRG]." Burns testifiedthat he could not recall having made such a statement in the March 28 conversation.According to Freeman,Burns made the second significant statement to him onJune 22, 1957,after the Respondent Union had withdrawn its unfair labor prac-tice charge and during their discussion of the appropriate unit for insertion in theconsent-election agreement.Freeman testified that in this conversation he toldBurns he did not think that the Respondent Union would be able to win theelection, and that Burns said that "they were going to win or picket until thecontract was obtained."Burns flatly denied having made any such statement atthat time or at any other time.A late afternoon telephone call made to Burns by Freeman from WKRG's officeon September 17, 1957, and a visit by Burns to Freeman's hotel room that sameevening at Freeman's request,furnished the occasions for the remaining twoconversations concerning which Freeman's testimony was offered by the GeneralCounsel and WKRG.Although Burns protested against having his telephoneconversation recorded and was assured by Freeman that this was not being done,he was unaware and was not told that Baskerville was in fact listening in on thatconversation.Therefore,Baskerville as well as Freeman and Burns gave testimonyas to the telephone conversation.Only Freeman and Burns could,and did, givetestimony as to the evening conversation between them in Freeman'shotel room.508889-60-vol. 123-34 514DECISIONSOF NATIONAL LABORRELATIONS BOARDFreeman testified that, in the telephone conversation on the afternoon of Septem-ber 17, he told Burns that the Respondent Union's picketing was illegal; thatBurns replied that, according to Attorney Adair's advice,the picketing was legal;that Freeman asked why the Respondent Union was picketing;that Burns an-swered, "We are picketing to advertise to the public that WKRG is non-union";that Freeman'scomment was, "That differs from what you have told me at thetime were talking settlement and at other times in March, April,May, and June,that you were picketing WKRG for a union contract,and you were going topicket until the date this time next year or until you get a contract and you arenot going to let WKRG operate non-union"; that Burns said,"Idon't rememberthose exact words, but if I said anything like that, I didn't say it since the date ofthe election";and that Freeman then said,"That's right,Jimmy, you didn't sayitsince the election," but asked Burns to come to see him at the hotel thatnight to "talk about it."Baskerville,however, testified that in this telephone conversation,Freeman askedBurns, "Jimmy,how long are you going to be picketing here[?]";that Burnsreplied, "We are going to picket here until we get WKRG back with the union";thatFreeman said,"You remember you made that statement once before"; andthat Burns then said,"If I made that statement it was before the election."As to his conversation with Burns in the hotel room that same evening,Freemantestified that he again told Burns that the picketing was illegal; that he attemptedtopersuade Burns to withdraw the picket line, saying that the president ofRespondent Union'sInternational had been notified and a suit might be filedagainst the International,theRespondentUnion, and Burns; and that Burnsreplied that as long as he was informed that the picketing was not illegal, theywere going to continue to picket until they got their contract and would not letWKRG operate nonunion.With respect to the afternoon telephone conversation on September 17 (thedate of which he could fix only as being some time in September),Burns testifiedthat he could not recall Freeman'sasking him why the Respondent Union waspicketing atWKRG; that Freeman did remind Burns of Burns'alleged statementinMarch,April,May, and June that the Respondent Union would picket until itgot a contract;thatBurns did not recall saying that if he had made such astatement it was before the election,because Freeman continued to talk as washishabit in their conversations;that Freeman said that the Respondent Unionwas engaged in illegal picketing for a contract after losing an election;and thatBurns said that the Respondent Union'sconduct was perfectly legal and invitedFreeman to inspect its files.With respect to both the afternoon telephone conversation and the eveningconversation at the hotel on September 17, Burns denied that heevertold Burnsat any time since the election that he intended to continue picketing at WKRGuntil the Respondent Union was recognized or until it got a contract,even if it tooka year.In addition to these flat denials by Burns, several other elements in the recordraise serious doubts as to the reliability of the General Counsel's evidence con-cerning what Burns told Freeman in their conversations on March 28,June 22,and September 17, 1957.The most obvious is the discrepancy between Freeman'sand Baskerville's versions of the telephone conversation on September 17.Freemantestified that in this conversation Burns merely admitted the possibility thatbeforethe election,butnot afterthe election,he might have threatened to picket for acontract.According to Freeman,itwasonlyin the evening conversation thatBurnsmade any statement indicating any impropriety in Respondent Union'smotive for the post-electionpicketing by saying that, in spite of RespondentUnion's loss of the election, it would continue to picket until it got a contractwithWKRG. Yet Baskerville,who overheard only the afternoon telephone con-versation,testified that Burns had then bluntly stated that the Respondent Union'sobjective in its post-election picketing was to "get WKRG back into the union."Like Freeman,Baskerville testified that he made a contemporaneous note of thesubstance of the telephone conversation,and offered to submit it at the hearingto support the accuracy of his recollection.Thus Freeman and Baskerville notonly gave materially different versions of Burns' statements in the telephone con-versation on September 17, but each asserted that his contemporaneous memo-randum supported his own version.Further doubt concerning the reliability of Freeman'sevidence is raised byself-contradictions in his testimony and by his references to his own pretrialmemoranda,i.e.,hisdiary entry for September 17 (which was introduced inevidence as an exhibit for the Respondents)and an affidavit which he testified RADIO BROADCAST TECHNICIANS515was given by him to the General Counsel on September 19, 1957, but which,because of the Board's Rule,2 counsel for the General Counsel refused to submitfor inspection or other use at the hearing.To understand the importance andsignificance of the diary entry and the affidavit, it is necessary to turn briefly to aconsideration of the circumstances and manner in which Freeman's testimony as tothe September 17 conversations was given.On the day before Freeman's appearance as a witness, a question arose con-cerning the relevance of evidence offered by the General Counsel during his cross-examination of Burns.The offers consisted of Respondent Union's letter to WKRGdatedMarch 30, 1957, and WKRG's letter to the Respondent Union datedMarch 28, 1957, in which (as has already been found) each notified the otherof his intention to terminate their then current contract.Against the objec-tion of Respondent's attorney, the General Counsel urged the admission of theseletters, arguing that their relevancy would later be shown by Freeman's testimonythat, following the exchange of these letters, Burns made a number of statementsto him indicating that the motive of Respondent Union's picketing was to obtaina new contract with WKRG. In discussing these matters with counsel, the TrialExaminer asked the General Counsel whether Freeman would testify that anysuch statements were made by Burns after the date of the election on July 16.Freeman having voluntarily left the hearing room during this discussion, theGeneral Counsel stated that, in reliance upon notes made by him from Freeman'spretrial affidavit, he expected Freeman to testify only that Burns had made suchstatements in April, May, and June 1957 (and thus before the election), althoughFreeman would also testify that in a conversation on September 17, 1957, hereminded Burns of these previous statements and Burns thereupon replied thatthey were made before the election.Despite this, Freeman testified the very next day that, in theirevening con-versation on September 17, Burns told him that the Respondent Union was goingto picket until it got a contract from WKRG.On cross-examination, Freemanstated that he thought he had set forth this statement of Burns in the affidavitwhich he gave the General Counsel only 2 days later, but that he was "sure" hetold the field examiner to whom he gave this affidavit.Freeman admitted, how-ever, that he had told the Respondents' attorney, Thomas Adair, during the weekof the hearing, that if he were called as a witness, he would have to admit thatthe only times Burns ever told him anything about Respondent Union's picketinguntil it got a contract, werebeforethe election.In explanation, he stated that,on the morning before taking the witness stand and thus shortly after he hadspoken with Adair, he had "found" the entry in his diary for September 17, 1957,which stated:7 pm.Burns 6 pm. / Discussed pickets.Asked be withdrawn. Burns said wouldpicket until this time next year until contract received.Not violating law.[Italics and insertion appear in the original as shown.] 3But shortly after he gave this explanation for the inconsistency of his testimonyand his statement to Adair, Freeman completely reversed himself by denying thathis finding the diary entry after he had spoken with Adair had reminded him ofBurns' statement on the evening of September 17 that the Respondent Unionwould picket until it received a contract.Not only did Freeman thus wipe out2 Sec. 102.87, Rules and Regulations,Series 6 asamended February 1, 1956.8 The pertinent questions and answers at this point in the transcript are the following :Q. (By Mr. Adair.)Did you tell me this week that if you took the witness standin this case that you would have to admit that the only times that Burns ever toldyou anything about the picketing until they get a contract, was before the electionwas held?A. Yes, I told you that, but I since looked at my diary, and that was when I toldabout the suit that might be filed against the international as well as the local, andI had overlooked that item and found in my diary that he said, "We will picket untilwe win."Q.When did you discover that in your diary?TRIAL EXAMINER: Wait a minute, now, Mr. Freeman. Are you now saying thatMr. Burns' statement to you, as you now recall it, after having looked at your diary,is that "We will picket until we win"?The WITNESS : A contract. You asked me when I first found out in my diary?Q. (By Mr. Adair.)Yes.A. Yesterdaymorning whenI started to put these yellow slips in here. 516DECISIONS OF NATIONALLABOR RELATIONS BOARDhis previously offered explanation of the inconsistency of his testimony and hisadmitted to statement to Adair, but his accompanying testimony as to what hedidfind in his diary after talking with Adair, is extremely confusing and certainlysuggests no reason or explanation at all for the inconsistency.4Upon the foregoing consideration of all the pertinent evidence, the Trial Exam-iner credits Burns' denials that he made any such statements concerning the Re-spondent Union's or his motive on March 28, June 22, or September 17, 1957,as have been attributed to him by Freeman and Baskerville in their testimony.Accordingly, the Trial Examiner rejects the contention of the General Counsel andWKRG that the evidence shows that statements made by Burns to Freeman indi-cate that the Respondent Union has picketed and engaged in its advertising cam-paign for the purpose of forcing recognition or a contract from WKRG.4. Statements to advertisers by members of Respondent Union's "advertisingcommittee"To support the General Counsel's and WKRG's contention that the RespondentUnion's objective was to force a contract or recognition from WKRG, testimonyconcerning the visits and statements then allegedly made by members of theRespondent Union's "advertising committee" was also given by six advertisersand the sales manager of one of them, viz, Floyd Luttrell, owner of a tractorcompany; E. A. Bornefleth, his sales manager (who was called in on this par-ticular conference by Luttrell); Spurgeon N. Roche, president of a furniturecompany; Anthony M. Naman, coowner of a food market; L. A. West, managerof a home construction company; John W. Morrison, a milk processor and dis-tributor; and Norman L. Carnahan, manager of B. F. Goodrich Company's branchinMobile.In all these visits, except the visit to West, Burns was the RespondentUnion's spokesman and was accompanied by Doug Raybon.The visit to West's4Freeman's testimony at this point was the following :Q. (By Mr. Adair.) Dir. Freeman, didn't you testify earlier or a short while agothat this [Burns' alleged statement to Freeman on the evening of September 17] hadjust come to your attention this week, that it was in your diary, that that was thereason you hadn't ,mentioned it earlier?A. No, sir. . . . The information I said that just came to my attention was notviolating law, when you asked me that, and that not violating the law was whatBurns told me.He said that he was not violating the law, and I marked that downas the reason for this. I don't know whether I put that in the statement [affidavit]or not.The "7 :00 p.m." was not on this page at this date in this diary.Q.Didn't you tell me a little earlier that it was only night before last, I might bewrong about it, it may be in the morning, but night before last when you were goinginto your diary that you first discovered this particular entry?that item, that meeting went for about an hour, and I inserted the "7 :00 p.m." here,night before or day before.Q. So, it was not the subject matter of the statement, it was the "7 :00 p.m." thatyou discovered just a day or two ago?A. No, I didn't have this information at hand, not violating the law underscored.Q. You have also added some underscoring?A. No, that was put in to remind me that Burns said he was not violating the law,that is the reason why he was picketing.TRIAL EXAMINER : Well, Mr. Freeman, didn't you testify,that sometime during thisweek you told Mr. Adair that the only time that Mr.Burns hassaid that the unionwould picket until it gota contractwas before the election?You testified to thateffect, didn't you?The WITNESS: That's right.TRIAL EXAMINER: And then you said that since then you had gone through yourdiary, and you had seen this entry which now reminded you that asimilar or samestatement had been made on September the 17th?The WITNESS: No, I did not. I gave the September 17th testimony as to whattook place without having to refer to my diary. I did find something in there onJune the 24th, as I looked at the diary.TRIAL EXAMINER : Oh, all right.Q. (By Mr. Adair.)Well, now, without answering-wait a minute.A. June the 22nd I discovered that I had lunch with him, and he [Burns] said thatthey weregoingto win or picket until the contract was obtained. I had omitted thatinformation. RADIO BROADCAST TECHNICIANS517place of business was made by Burns and DeWitt Allen,and, in this instance,Allen was the spokesman.All seven of the General Counsel's witnesses testified at length concerning theirfull conversations with the Respondent Union's visiting committee.Luttrell,Mor-rison, and Carnahan testified(but Roche,Naman, and West denied)that they hadpreviously received the letter generally outlining the Respondent Union's positionand its desire to explain it in greater detail when its representatives called uponthe advertiser.According to the testimony of each of the General Counsel's sevenwitnesses concerning these visits,theRespondent Union's committee asked himtowithdraw his advertising fromWKRG and, in the course of conversationslasting from 30 minutes to an hour, discussed the Respondent Union'sdifficulties,answered questions,and made various statements to the effect that the ultimateobjective of the Respondent Union's advertising campaign and its picketing wasto force recognition or a contract from WKRG.In their testimony,Burns, Rabon,and Allen denied that they had made anysuch statements concerning the Respondent Union's motion as were thus attributedto them by the General Counsel's witnesses,or that they had otherwise said,specifically or in substance,that the Respondent Union's objective was to obtainrecognition or a contract from WKRG.According to their testimony,they hada set, prepared talk which they gave to each advertiser to the extent that theywere permitted to do so, and also answered questions as they arose.They furthertestified that in their conversations with the General Counsel's witnesses, theyadhered to the substance of the prepared talk.Their testimony,therefore,consistedof a summary of the prepared speech and their consistent versions of their state-ments in their conversations with the advertisers who appeared as witnesses forthe General Counsel.The Prepared SpeechRespondents'exposition of the prepared or "canned"speech was given by Burnsin his testimony,with support on various points from Rabon and Allen who werenot, however,asked to give all the details as was Burns.According to Burns, thevisiting committee introduced themselves to the advertiser as representing "theradio and broadcast technicians and announcers of the various radio stations inMobile and Prichard"withwhich the Respondent Union had contracts; askedthe advertiser if he had received the Respondent Union's letter and,ifhe had,whether he had any questions;and then,ifpermitted,proceeded"to amplify andgive reasons why we are taking the stand with regard to WKRG's non-unionoperation."According to Burns, upon reaching this main portion of his prepared talk, hetold the advertiser that:(1) In applying to the Federal Communications Commission for a license for theuse of a television channel, the predecessors of the present owners of WKRG hadexpressed their intention of negotiating"a contract with this union that would bemore favorable to the company than normally exists not only in Mobile but inIBEW agreement throughout the country."(2)Upon the issuance of an erection permit to WKRG for a television stationin 1955, "We had a strike in order to maintain the contract we had in existencefor a number of years."(3)When WKRG hired additional technicians for its television operation afterthe strike,it"screened"the applicants on the basis of their records with respectto labor unions and "did not employ a single man from this local union."(4)Taking advantage of the Respondent Union's resulting loss of a majorityamong WKRG's employees,WKRG was able to cancel its contract with theRespondent Union.(5)WKRG had"asked us for certain competitive advantages over the otherstations. . . .And when the union refused to grant [WKRG]these competitiveadvantages,which they had to do because if we were to give them to the company,WKRG, these advantages would have affected jobs and caused this local unionand its membership their jobs in practically every station in the city of Mobile andPrichard.When the union would not go along with this, they petitioned for anelection.We went into this election and we knew that we couldn'twin."(6) The Respondent Union lost the election, 2 to 1.(7)To meet the claim of WKRG that the Respondent Union does not have thesupport of organized labor since it lost the election, it has been put"in the posi-tion where we have to send a delegation to the various local unions at their meet-ings throughout Mobile seeking signatures on petitions. .(8) Finally, that they were asking the advertiser"ifhe would remove his ad-vertising fromWKRG in order to help us to protect and preserve decent wages 518DECISIONS OF NATIONAL LABOR RELATIONS BOARD.and working conditions that we have striven (sic). over so many years to gain orthatwe now have"; "to balance and equalize the competitive advantage whichWKRG has or was enjoying"; and "to prove to the other stations that it is moreprofitable to operate with the union than without."Evidence Concerning the Conversation with Floyd LuttrellBurns and Raybon visited Floyd Luttrell, the owner of the tractor company,at Luttrell's office on January 14, 1958, and asked Luttrell to withdraw his adver-tising fromWKRG. After their conversation had gotten under way, Bornefleth,the sales manager, was called in by Luttrell, was informed by Luttrell of whathad already been said, and then listened to the rest of the conversation.BothLuttrell and Burns testified that they talked with each other for about an hour.According to Luttrell and Bornefleth, Burns said in the course of this conver-sation, that the Respondent Union's "objective was to prove to station WKRGand its owners that it was more economical to operate with the union than withoutthe union."Luttrell further testified that Burns also told him that the RespondentUnion's objective was "to gain a contract, to get back in. I don't know that hesaid a contract, but he said to get back in with WKRG and get back what helost."Bornefleth, touching on the same point testified that Burns said that WKRG"was a non-union station and he wanted to get WKRG back into the union.. .On the other hand, Burns and Raybon denied making any such statements andinsisted that, despite interruptions by Luttrell, Burns adhered to the substance ofthe prepared speech, including the explanation of the Respondent Union's purpose,even in answering Luttrell's questions and arguments.In resolving this square conflict in the testimony, it should be noted that,although Burns apparently did most of, if not all, of the talking for the Respond-entUnion, all four of the men who were present at this conversation agreed intheir testimony that Burns' remarks were repeatedly interrupted by Luttrell, not onlywith questions but also with lengthy statements of Luttrell's views, couched attimes in the form of advice to Burns.Counsel for the Respondent argues (andincidentally alsomakes the same argument with respect to the testimony of theother advertisers) that Luttrell's and Bornefleth's testimony shows a lack ofunderstanding, an uncertainty, and confusion as to what was actually said to them,and a disposition to express their own erroneous impressions and conclusions.Consequently, in deciding whether or not Burns made the statements attributedto him by Luttrell and Bornefleth, it is necessary to consider the evidence as tothe substance and course of the rest of the conversation and the manner in whichthis testimony was given.Luttrell,Burns, Bornefleth, and Raybon agreed in their testimony that, in thecourse of his remarks Burns told Luttrell of the Respondent Union's loss of theelection and of its disagreement with WKRG on the "combo operation," and thatboth of these subjects prompted questions and suggestions by Luttrell and ex-pressions of his views in opposition to the positions the Respondent Union wastaking on these matters.With respect to the Respondent Union's loss of the election, Luttrell testifiedthat he said, "Mr. Burns, you are wasting your time talking to me, I can't vote.You had better be out there trying to win the employees of WKRG"; that Burnsreplied, "[W]e are wasting our time picketing and we are wasting our time talk-ing to the employees of WKRG.We have got to bring economic pressure tobear on the station [WKRG] . . where we are going to accomplish our pur-pose" which was "to prove to station WKRG that it was more economical tooperate with the union than without the union"; that Burns further said, in re-sponse to Luttrell's next suggestion of an appeal to the employees in another elec-tion, "Well, we can't have another election for a year ..."; that Luttrell then said,"Well, I guess you are going to have an election exactly one year from now";and that, to this, Burns replied, "Well, no, not until we know that we are goingto win the election, we won't have another election.Until [Mr. Giddens, presi-dent of WKRG] had had a change of heart and quits influencing those people,they never will.The employees of WKRG will never vote for us."Accordingto Luttrell, he said, "Mr. Burns, I disagree with you. I don't believe anybodycould control the voting of its own employees," and cited the advice and experienceof one of his friends who had held a private poll of his employees which, to hissurprise, indicated their dissatisfaction with their employer.Itwas in this block of testimony, just summarized, that Luttrell first referred toany statement by Burns concerning the Respondent Union's motive. Immediatelythereafter, he was asked whether Burns "at any time during this conversation[told Luttrell]what hisunionexpectedto gain fromthis," and Luttrell's reply RADIO BROADCAST TECHNICIANS519(already referred to) was, "Yes, they expected to gain a contract, to get back in.I don't know that he said a contract but he said to get back in with WKRG andget back what he lost."Luttrell was then asked by counsel for the General Counsel whether Burns hadmentioned "any other radio station or television stations."His answer was, "Yes,sir,because I was getting a little confused.Now, he told me specifically thatthey were not monitoring the radio programs.We have a radio program at thesame time.He said that we are not monitoring the radio programs, we are onlymonitoring the T.V. programs. I said, `Well, now what does this concern theT.V. stations or radio stations because there is only one other T.V. station intown.'He [Burns] kept speaking of the group as a whole, radio stations andT.V....[Emphasis supplied.]Proceeding further, in answer to questions by the General Counsel as to whetherhe asked Burns "point blank," what were Burns' purpose and objective in solicitingLuttrell's cooperation, Luttrell answered that he had asked this question and thatBurns had said that it was "to cease doing business with WKRG . . . Mr. Burnssaid his objective was to prove to station WKRG and its owners that it was moreeconomical to operate with the union than without the union.That is his specificanswer."When he was then asked by the Trial Examiner whether Burns had inso many words also said that the Respondent Union wanted "to get back in" sta-tionWKRG or whether that was only Luttrell's impression of what was said,Luttrell replied, "Yes, he did, as I recall it.As I recall it, it was to get backinto the stationWKRG."As has been noted, Luttrell said on direct examination that, as the conversa-tion progressed, he was "getting a little confused" by Burns' references to the"groups as a whole, radio stations and T.V."On cross-examination, he againmentioned Burns' references "to the other union stations" in connection whatLuttrell described as a discussion of "featherbedding."According to Luttrell, thesubject came up as a result of his asking Burns what the Respondent Union was"requiring at the station [WKRG]."Luttrell testified at this point that he askedwhether it was a matter of wages; that Burns said, "No, it is not wages.Theypay the same wages at the other stations"; that Luttrell then said, "Well, now,Mr. Burns, if you are making an unfair charge against them for instance,.ifI had to have an electrician to turn on my switch and you are making that kindof a charge, I don't believe would want to support you and go along with youand pull my advertising off the air"; and that Burns replied, "Look, we can't talkabout featherbedding because that is a violation of the law.We don't talk aboutfeatherbedding but they were doing things that is unfair to the other union sta-tions.The other union stations are doing certain things that the people are notdoing and that is the bone of contention."According to Luttrell, "I questionedhim [Burns] and it was something about the control board thing.To tell youthe truth, apparently they are using two men someplace. I mean, WKRG wasusing one man somewhere where the other stations were using two.When askedby Respondents' counsel whether Burns told him that his purpose was to keep"that practice" (i.e., the "combo" operation) from spreading to the other stations,Luttrell answered, "I don't recall that he did.He could have but I don't recall it."Luttrell further testified that, during the conversation, he made notes, but onlyof the names of the advertisers who Burns said had withdrawn their advertising.According to his testimony, Luttrell did not take notes of all that was said in thehour's conversation, "because it didn't concern me.That was none of my businessand I wasn't the least bit concerned. In fact of the business, I kept telling Mr.Burns that this whole thing was none of my business. It was a matter betweenMr. Burns and the radio station and I said all of you, I didn't want to get involvedin it."Luttrell testified, however, that he did make an affidavit concerning thesubstance of the conversation on the following day at the request of ThomasGreaves, one of WKRG's attorneys.The affidavit, which was produced by theGeneral Counsel at the request of Respondents' counsel, was admitted in evidenceand is consistent with Luttrell's testimony.Luttrell said he did not know how ithappened that Greaves called him to request this affidavit.When asked by Re-spondents' counsel whether Greaves told him "what they wanted to prove uphere today and what they would go into," Luttrell replied, "No, I don't think Mr.Greaves told me.Mr. Greaves asked me if I understood the point with which Iwas familiar with. . . He didn't tell me [the joint].He asked me what I knewand I told him the things that transpired."According to Luttrell, he himselfdrafted the affidavit, and not Greaves.Bornefleth testified on direct examination that, upon being called into Luttrell'soffice, he was told by Luttrell of Burns' request that they take their television 520DECISIONS OF NATIONAL LABOR RELATIONS BOARDprogram off the air, and that he thereafter listened to the conversation concerning"featherbedding," including some reference to the light switch in the office, andalsoBurns' explanation of the Respondent Union's objective.With respect totheRespondentUnion's objective,Bornefleth testified that Burns stated thatWKRG "was a non-union station and he wanted to get WKRG back in theunion... .He also testified, "I remember Mr. Luttrell asking Mr. Burns, tellinghim that he should [desist] in trying to get him to go off the station, he shouldgo and work on the employees at WKRG. Those are the ones that he has totalk to.They have to make up their own minds whether they want to be unionor non-union and Mr. Burns said that they could picket, that they could talk tothose men from now on and it wouldn't do any good, twenty years or somethinglike that, but they had to put enough pressure to bear on the management of thecompany so that they would understand their purpose, what they are trying todo, to get them to realize that it's more profitable to operate with a union thanwithout a union."On cross-examination, Bornefleth stated that he did not recall any mention byBurns of control boards in connection with the discussion of "featherbedding"; thathe had never previously heard the term, "featherbedding"; but that he believedthat the discussion came about as a result of Burns' reference "to putting thepressure on the management of the station [WKRG] because they were using oneman to do two men's jobs...." According to Bornefleth, he did not recall Burns'saying anything about how many men the union stations were using for thisoperation.He did recall, however, that Burns asked Luttrell to patronize a unionstation,without specifying any particular station, and that Burns also said that"they" were trying to preserve their wages, hours, and conditions at the unionstations inMobile.According to Bornefleth, he made no notes of the conversation but Luttrelldid, and when Luttrell had drafted his own affidavit for Greaves, he showeditto Bornefleth who placed stars at various points on the affidavit and signed astatement at the bottom to the effect: "I have read the above statement and wasa witness except those parts marked with a star."An examination of the affidavit shows that the unstarred portions are consistentwith Bornefleth's testimony.However, not only did Luttrell thus procure Borne-fleth's signed partial corroboration but, according to Bornefleth, Luttrell also "hasmade suggestions to me but [as Bornefleth added] I have worked with the manfor two years and I think he knows me by now, that I more or less have a mindofmy own."When asked what these suggestions were, Bornefleth said, "Well,he referred to things that he thinks pertinent to this case which I probably wasn'tpresent at and I just can't testify to something that I didn't hear. I listen and passitoff, pass it off and forget about it . . . I don't tell him anything, I just listen."When Bornefleth was then asked whether Luttrell had talked to him about thecase,Bornefleth answered, "No, certain things that he [Luttrell] that I waspresent at were discussed and his certainly didn't coincide with mine sometimesprobably. . . .Well, as to many things I guess. I don't know. I just don't recallit too well. It passed through my mind as fast as I heard it probably..Wedidn't discuss this thing after the time that I had read this document [Luttrell'saffidavit] that I recall at any great length.We discussed many things about thecase occasionally."Bornefleth concluded this block of his testimony with the statements that he"wouldn't say" that there were a good many points on which Luttrell and he didnot agree but that, "My memory isn't as good as Mr. Luttrell's is. I don'timagine."As has been noted, Burns and Raybon denied telling Luttrell or any of theother advertisers that the Respondent Union's objective was to get back into WKRGor to show WKRG that it was more economical or profitable to operate with aunion than without a union.According to Burns and Raybon, Burns was ableto deliver the prepared speech or "spiel" as summarized in the last section ofthisReport.Burns testified that Luttrell "listened pretty closely" in the beginningof the conversation and that, in spite of Luttrell's later interruptions, he andRaybon were able to give Luttrell the entire talk.According to Raybon, thiswas done "in spurts" between Luttrell's interruptions.Thus, both Burns and Ray-bon testified that they told Luttrell, as they told the other advertisers, that the Re-spondent Union's objective was to procure a transfer of adverising to the unionstations, and thus to "balance and equalize the competitive advantage" of WKRGin its nonunion operation, and show the union stations that it was more economicalor profitable to operate with the Union than without the Union.Burns further testified that his and Raybon's statements to Luttrell in explana-tion of the Respondent Union's objective were made not only the course of their RADIO BROADCAST TECHNICIANS521delivery of the prepared speech, but also in connection with Luttrell'squestionsand arguments concerning"featherbedding"and the propriety of the RespondentUnion's approaching the advertisers rather than the employees of WKRG.Thus,according to Burns,the "featherbedding"discussion resulted from statements byRaybon"that announcers were being placed on the control board at WKRG, andthat thismeant that if we permitted such in the other stations,itwould meanthatwe would be losing technicians'jobs at the various other radio stations inMobile.The other stations would naturally expect us to give them the sameadvantages that had been gained at WKRG by the elections."Burns testifiedthat it was at this point that Luttrell argued that the Respondent Union was try-ing to force"featherbedding"on WKRG in violation of the law; and that Burnsand Raybon thereupon assured Luttrell that the Respondent Union was not tryingto obtain illegal clauses in its agreements but "that if we give the other employersthe economical,as they might call it,advantage that WKRG had as a non-unionoperation,itwould mean the sacrificing of jobs at five other radio stations thatwe have in Mobile."Finally,with respect to Luttrell's suggestion that the Respondent Union shouldnot appeal to the advertisers but only to WKRG's employees,Burns testified that,"Mr. Luttrell..wanted to argue about going over and organizing the engineersatWKRG, which we told him we were not interested in..Well,he told usthat he thought we were in the wrong place and that we should be over talking tothe engineers of WKRG.... We told him that we had spent considerable numberof hours with the technicians of WKRG, and as a fact,at the time of the elec-tion, approximately fourteen of the group were members of this union.That weweren't there to argue a point.The fact that we had lost an election or whetheritwas legal or not, that we were there to ask him to remove his advertising inorder to help us, in order to more or less equalize the situation that now existedbetween the stations."Evidence Concerning the Conversation with Spurgeon RocheBurns and Raybon visited Spurgeon Roche, the furniture man, at Roche'splaceof business in October or November 1957,5 and asked him to withdraw hisadvertising fromWKRG. According to Roche, Burns told him that the Respond-ent Union was "trying to get...advertisers over WKRG to withdraw their supportfrom the station thereby forcing[WKRG]back into union shop."Burns andRaybon denied having made such a statement to Roche and testified that theygave him the explanation of the Respondent Union's motive which was part ofthe prepared speech.In addition to this conflict in the testimony as to whatBurns and Raybon told Roche about the Respondent Union's objective,there isan additional conflict as to whether,asRoche testified and Burns and Raybondenied, they introduced Raybon to Roche as an employee of WKRG who hadvoted for the Respondent Union in the election and who was"on strike."In his testimony as to the manner in which Raybon was introduced to him,Roche testified that Burns'companion told Roche"that he had been one of thoseemployees who had left,was on strike."After repeating this on cross-examination,Roche then stated, "I don't know that he [Raybon]said he was on strike, butI think he said he was a former employee of WKRG. I am sure he told methat . . . I assumed and I think that my assumption was correct that he told methat he was out,that he was one of the ones that voted for,Imean against votingthe union out. I think I am right."On this point,Burns and Raybon denied that Raybon said that he was an em-ployee ofWKRG and on strike.According to their testimony,Roche askedthem whether either of them worked for WKRG and Raybon said that he hadbeen employed by WKRG several years before that.On cross-examination,Raybon said that he had twice worked for WKRG,the second period of suchemployment ending in June 1952,and that since 1952, he had not worked forWKRG even as a part-time employee.During the course of the General Counsel'srebuttal,however,itwas stipulated thatWKRG's social security tax return forthe quarter ending September 30, 1955, shows that Raybon had earned taxablewages from WKRG in the sum of $40 during that quarter.Turning now to the general substance of the conversation,Roche testified thatBurns and Raybon told him that "their mission was to ask that we withdrawour advertising from WKRG."Roche further testified that he asked Burns andRaybon"why they were picketing the station and also why I should be asked to5Roche was able to identify Burns but not his companion.Burns and Raybon bothtestified that they made the visit together. 522DECISIONS OF NATIONAL LABOR RELATIONS BOARDwithdraw my advertising when they had admitted to me that they had had anelection and they had been voted out"; that he also said that, "if it was a fairelection, it seems to me they should be governed by the decision of the ma-jority";and that Burns and Raybon "said that they were trying to get ... adver-tisersoverWKRG to withdraw their support from the station thereby forcingthem back into union shop."Asked by the Trial Examiner whether Burns used the phrase, "union shop,"Roche said, "I made no notes.That was my interpretation of his meaning." UponGeneral Counsel's questioning, Roche stated that he was "certain" that Bumssaid "that he wanted to cause the company to have an election or wanted to forcethem back into the union shop."Upon then being asked by the Trial Examinerwhether this was a reference to "another election," Roche said, "That would behard for me-I don't want to state other than what I believe to be the factsand I think that is what he said."To the next question by the General Counselas to whether Burns stated "that he wanted to get the union back into the com-pany," Roche replied, "yes," that he was sure about that.At the end of his directexamination,Roche testified that, "I asked Mr. Burns when the election washeld and he gave me the date. I think it was in July.He said that the yearwould not be up until the following July unless they could bring pressure to cause[Mr. Giddens, WKRG's president] to reconsider and call the union back in."On cross-examination, Roche said that he gave his testimony to this conversa-tion upon a combination of his impressions, conclusions, and his recollection ofwhat had been said to him, but that his testimony concerning Burns' statementsabout bringing pressure upon WKRG's president and forcing WKRG into a unionshop were based upon statements actually made by Burns.On cross-examination, Roche was also questioned about other statements whichwere or might have been made by Burns concerning the Respondent Union's in-terest in the Mobile stations other than WKRG.On this subject, he testified thatBurns told him that all other stations in town were union shops; that hethought,but "wouldn't be certain," that Burns told him something about the differencebetween the working conditions at these stations and those at WKRG; and thathe alsothoughtthat there was a discussion (although he could not recall itsextent)of the Respondent Union's requesting a withdrawal of the advertisingfrom WKRG because of Respondent Union's interest in maintaining the workingconditions existing at the union stations.Burns and Raybon both denied that they told Roche that they were trying toforceGiddens or WKRG back into a "union shop," or that they would bringpressure on Giddens to sign a contract.According to their testimony Roche wasdisturbed about his receipt of petitions and post cards of the type which havebeen described, and questioned them as to the extent of their support from"labor."Finally, both Burns and Raybon testified that Burns had given Rochethe full substance of the prepared speech, including the statement of the Re-spondent Union's objective.Evidence Concerning the Conversation with Anthony NamanBurns and Raybon also visited Anthony Naman, the coowner of the foodmarket, and asked Naman to withdraw his advertising from WKRG.Naman saidthe visit occurred in July 1957; Burns, that it was in October 1957.Followingthe visit,Naman did withdraw his advertising from WKRG.On direct examination, Naman testified that Burns and Raybon "visited mewith the intention of informing me that the union and the station WKRG wereat [odds] due to the fact that the station had not signed a contract with the union.They did tell me that the station at one time did have a contract but at the timeof their visit there was no such contract in effect.The only way the union knewof bringing the station into signing the contract was for its advertisers to refrainfrom advertising on that station."On cross-examination, Naman testified that although he could not quote Burns'remarks verbatim after such a length of time, he was positive that Burns said thathe was trying "to get the company to sign a union contract," and that "the onlyway they could get the union in to sign a contract was for its advertisers torefrain from advertising with that station."Naman further testified that he did not believe there was any mention by Burnsof the other stations in Mobile, nor of the working conditions at these stations,nor of the difference in methods of operation at WKRG and at the other stations,so far as the technicians were concerned.Burns denied that he or Raybon told Naman that the only way the RespondentUnion knew of having WKRG sign a contract was to have the advertisers cease RADIO BROADCAST TECHNICIANS523doing business wih WKRG.According to Burns, "we explained [to Naman] ...what had happened at WKRG and in the end we asked that he place his adver-tisement with one or more of the union stations here in Mobile or Prichard andto refrain from advertising over this nonunion station.We pointed out to him,aswe did to the others, that we are doing this to protect our jobs at the otherstations."Raybon was not asked, during his appearance as a witness, about his andBurns' visit to Naman.Evidence Concerning the Conversation with L. A. WestL.A.West, the manager of the Home Construction Company, testified that hehad come to Mobile in September or October 1957; that Burns and Allen visitedhim 3 or 4 weeks before the hearing (that is, in February 1958); and that hehad not previously received any letter from the Respondent Union although he hadreceived post cards of the type already described.Burnstestified that the Re-spondent Union had mailed its letter to West's company on November 11, 1957and that Burns and Allen'svisittoWest was made shortly thereafter.As hasbeen noted, Allen, an announcer for station WALA-TV and a shop steward andmember of the Respondent Union's executive committee, was the RespondentUnion's spokesmanon this occasion.West testified that Burns and Allen explained the purpose of theirvisit "in avery elaborated sort of way.They were talking way too fast forme atfirst andIhad to caution them about it and I didn't know what they were saying for thefirst few minutes they were in the office"; that Allen "first rattled off a bunch ofinitialsandI told him I didn't even know what that meant and I asked himwhat that meant in English.Then he went back andsaidthe name of a localunion.He said that we are here to represent them and we want to get you tohelp us in settlingsome trouble that we have got down at the TV station"; andthat,upon West's asking what those troubles were,Burns andAllen "said thatthey wanted to get the union, get the TV station back onthe union stationor wordsto that effect."According toWest, it was only in answer to continual questioning by himthatBurns and Allen gave him a history of the Respondent Union's trouble.Thus West stated thatin answering his questions,Burns and Allen said "that whenthe station first opened or when they sold the station . . . they agreed to takethe channel on the basis of being a union shop and so on ... they agreed to takeWest's question, "Well, didn't they do that," Burns and Allen replied, "Yes, theydid that"; and thatin answertoWest's repeatedly asking the question, "Thenwhat happened,"Burns andAllen said WKRG expanded and "replaced a lot ofunion people withnon-unionpeople" and that the Respondent Union lost therepresentation election.According to West, he then asked, "Was thatelectioncrooked or dishonest or anything like that?" and Burns or Allen replied, "No, theelection was honest just like it was supposed to be," except that they were "but-Voted by non-union personnel."West testified that at this point he told the two men, "Well, to me that doesn'tlook very fair that if you had an honest election that you lost and now you aretrying to dig up a deal to make a fight out of something you lost on it, thatdoesn't look right to me. . . . What do you want me to do?" According to West,"they asked me to stop advertising with the company, the television company"and "said they were going to see if they couldget allthe advertisers to quit ad-vertisingwith them."Upon then being asked by the General Counsel whetherBurns andAllen had told him what their purpose or objective was, West said,"No."However, West then testified thatheaskedBurns andAllen, "If I quit my.advertising with the company what do you expect to accomplish?" and that Burns.and Allen answered, "They said `We want to get a union contract."'On cross-examination,West testified that it sounded as though Allen's remarkshad been memorized; that it seemed like 10 minutes, but might havebeen justaminute or 2, before West stopped them and asked what they meant; that theythen proceeded more slowly in what still seemed to be a rehearsed talk; and thatafter this was finished,West asked some further questions.On cross-examination, West also said that Burns and Allen told him somethingabout the status ofunionorganization in the other six radio-TV stations in townbut did not say anything about a difference in working conditions at the unionizedstations and those at WKRG, nor about any difference in the use of technicians.According to West,Burns andAllen's reference to theunion stationspromptedhim to make "the statement rightalong in thefirst of the conversation or atthe first part of it, somewherealongthe front, after we kind of got reconciled 524DECISIONS OF NATIONAL LABOR RELATIONS BOARDas to what was going on. . . .: `Now fellows,letme make my point clear. Idon't know what your purpose or method is but I want it understod that weare not for or against.When I came to Mobile,Iwent to the people that wereadvertising and appeared to be able to do me the best job.They did the jobforme that I needed to have done.'"Supplementing this answer,West said, "Imade the statement that I was advertising over WALA, the Press Register andover the radio stations of the town.I didn'task them whether they were or werenot union shop. I went to the places that were in a position to do me the jobthat I needed to have done.Iwas trying my best to distribute it equally whereveritmight be, whether it be union or non-union.Both Burns and Allen denied that either of them told West that they were try-ing to get a union contract with WKRG,or that they made any statement tothe effect that they wanted to get WKRG back as a union station.They alsoagreed in their testimony that Allen started on the prepared speech but that Westdid not seem"concerned"about what their purpose was, asked no questionsabout it, and refused to transfer his advertising,saying that he was well satisfiedwithWKRG.Evidence Concerning the Conversation with John W. MorrisonBurns and Raybon visited John W. Morrison, the milk processor and distributor,about 4 months before the hearing.Burns was the Respondent Union's spokes-man.Morrison testified that Burns asked him"to quit advertising withWKRG"; thatthe visit of the two men lasted"for a pretty good while.We just talked untilMr. Burns got through"; that he told Burns that he "had a contract that lasteduntil about the middle of this year and that he"had no complaints on the serviceof the account"; and that, "I asked them if there was anything I could do tosettle the argument. I certainly hated to see an argument over the station thatIwas doing advertising.As well as I can remember,he didn't tellme how thatcould be settled except that he did want,he had the station in his union at onetime and he would like to get it back."However,Morrison added, "Well, I justderived from the conversation that was[Burns'] intention.Idon'trememberany specific statement that he said just word for word, verbatim."Burns testified that, "I spent a good hour with[Morrison],I had a good oppor-tunity and did go through the entire thing, the entire situation at WKRG aswhat had transpired from the time we (sic)made application for a license upuntil the time that they were successful in removing the union from their opera-tion."Burns further testified that, with respect to what they hoped to achieveby a withdrawal of advertising,he made "only the usual statement,that by [Mor-rison's]removing his advertising and placing it with a union station, that itwould help to balance the economical difference that now existed between thestations and would help us maintain the jobs and conditions that we had at theother stations."Burns denied that he told Morrison that he would like to getback in WKRG.Evidence Concerning the Conversation with Norman L.CarnahanBurns and Raybon also visited Norman L. Carnahan,B.F.Goodrich Com-pany'sMobilemanager, and asked that their advertising be withdrawn fromWKRG. Here again,Burns was the Respondent Union's spokesman.Carnahan testified that they discussed"the present situation atWKRG and[what]was going on at WKRG. That the station was non-union and they weremaking an attempt to contact all the advertisers,get them to stop advertising andcancel their advertisement withWKRG";and that Burns spoke of the"numberof union people.that he was going to get the support of."When askedwhether Burns said what he or his union expected to accomplish through a dis-continuance of WKRG's advertising,Carnahan said, "I asked the question specifi-cally since I was rather confused myself. I told him that I understood that theunion had had an election and had lost.That if they had lost, it seemed to methat that was it.You have to wait and have another election. I couldn'tunder-stand all this.He stated that if enough of the advertisers of WKRG would canceltheir advertising and being in sympathy with the union,they could get the unionback into the station."On cross-examination,Carnahan was asked whether Burns gave the "wholebackground of this matter,the setup of the local union and the other stationsin the Mobile area."His answer was, "As far as I can recall, [Burns]merely RADIO BROADCAST TECHNICIANS525brought up the fact that the other stations were union.That they were organizedand that this station was not. I don't recall that he brought up the whole matterof any background or anything like that."Nor did Carnahan recall any dis-cussion of whether WKRG used announcers or technicians in certain work orwhat the other stations did.He did remember, however,that there was a dis-cussion of the fact that Carnahan'sCompany'snonunion employees had bene-fited from the rubber workers'union contracts with the company in that theyreceived the same concessions.Carnahan testified further on cross-examination that he told Burns that he wasconfused, and that"I could not see why that I was even involved in this situation.That there had been representatives of the company come to me and told metheir side of the story and the union men had told me their side and I still didn'tknow which side was right or wrong and I didn't know why I was particularlyconcerned.I felt like I didn'twant to take sides and I wanted to stay completelyout of it."Both Burns and Raybon denied that they told Carnahan that they hoped toget enough advertisers to cancel their advertising so that they could get the Unionback into the station.Burns testified that he went through his prepared speechand wound up "by asking[Carnahan]to reconsider and place his advertising withthe union stations in order to help us [protect]the decent wages and workingconditions that we have at the other stations in Mobile, the other union stations."Findings Concerning the Conversations Between the Respondent Union's Committeeand the AdvertisersThe material conflicts in all this testimony concerning the conversations be-tween the Respondent Union's visiting committee and the six advertisers whoappeared as witnesses for the General Counsel, present a rather narrow issuewhich may be stated quite briefly in spite of the detail in which the evidence wasgiven.According to the testimony of the advertisers,theRespondent Union'svisiting committee told each of them,in substance,that the objective or purposeof the Respondent Union's picketing and advertising campaign was to force recog-nition or a contract from WKRG. On the other hand,according to the testimonyof Burns, Raybon, and Allen, the Respondent Union's committee made no suchstatements to the advertisers but told them,in substance,that the RespondentUnion's purpose or objective was to enable it to preserve and maintain the levelof working conditions which it procured for the employees of the other unionstations inMobile,whom it still represents.In this connection,according toBurns,Raybon, and Allen, they explained to the advertisers that, because ofWKRG's clear determination to install a "combo" operation of its radio controlboards, the Respondent Union was faced not only with the prospect of beingpressed by the union stations for concessions of that and other competitive ad-vantages available toWKRG in its nonunion operation, but also with the conse-quent necessity of countering such pressure and thus avoiding a lowering of thelevel of working conditions which it had secured, and still hoped to maintain, forthe union stations'employees.Burns impressed the Trial Examiner as being honest and meticulous in his testi-mony,and his accounts of the conversations with the advertisers were not onlycorroborated by Raybon'sand Allen's testimony,but were consistent with theexpression of the Respondent Union'sobjective in its letter sent to the advertisersbefore the Respondent Union's committee visited them.Furthermore,under thecircumstances shown by the record, the objective thus asserted by the RespondentUnion in this letter and (according to Burns, Raybon,and Allen)also by itscommittee in their visits to the advertisers, appears to the Trial Examiner to havebeen at least one, if not the only,natural and reasonable objective on the partof the Respondent Union. But each of the advertisers also apparently endeavored,to the extent of his ability,to present an accurate,complete account of his con-versation with the Respondent Union's representatives,and their accounts, as wehave seen,contradict the testimony of Burns, Raybon,and Allen as to what wasactually said by the Respondent Union's representatives concerning its motive orobjective.However, counsel for the Respondents questions the testimony of theseadvertisers as showing on its face that they were confused and unable to understandtheRespondent Union'sexplanation of its motive,remembered only parts of theconversations,placed their own interpretations upon what the Respondent Unionwas doing, and substituted their erroneous impressions and conclusions for whatwas really said to them. 526DECISIONS OF NATIONAL LABOR RELATIONS BOARDAddressing himself to this situation in his brief, counsel for the Respondentsargues that:Burns' denial of the particular statements attributed to him was emphaticand entirely credible.In weighing Burns' testimony against that of GeneralCounsel's witnesses it is important to keep in mind that Burns' recollection ofhis statements and activities would necessarily be more vivid and moreaccurate than that of the advertisers who had only a casual interest in thecontroversy.Whereas Burns talked to 125 to 150 advertisers, and, admittedly,followed a "canned" or prepared statement, the few individual advertiserswho were used as witnesses were attempting to recall conversations occurring,in some instances, many months before, and were relying in large part ontheir impressions and conclusions rather than on what was actually said.It is easy to understand that the advertiser, whose only experience with labordisputes had been in terms of strikes against an employer to force or requirehim to do something, would conclude, despite what was said to him, thatthiswas the case here.Recollection, imperfect as it is, and absent real con-centration on the events in question at the time they are happening, is a weakbasis for factual conclusions under these circumstances.A consideration of the testimony of the advertisers has convinced the TrialExaminer that counsel for the Respondents is correct in his appraisal of thisevidence.Brief references to the preceding summaries of this testimony willindicate the strong bases for this conclusion.From their own testimony, it appears clear that Luttrell, Roche, and West wereso certain in their own minds that the Respondent Union's conduct could meanonly, that the Respondent Union was trying to get back its contract with WKRG,that fiom' the 'very beginning of the conversations, they closed their minds to anyother possible explanation which the Respondent Union's committee might offer.Thus, according to the testimony of each of these three men, his conversation withthe committee consisted to a great extent of his own argumentative questioning ofthe committee, his insistence that the solution of the Respondent Union's difficultieslay in an appeal to WKRG's employees, and his expressions of disagreement withwhat he construed to be the position of the Respondent Union.Moreover, each ofthese three witnesses, when questioned about other possible subjects of the conver-sation, said in substance that he was not concerned with the rest of the conversationbecause it was none of his business, and admitted that he was confused by someof the things that were said by the Respondent Union's representatives.According,to Luttrell's and Roche's testimony, they were particularly confused by the com-mittee's references to the "combo" operation and to working conditions at thestations inMobile, other than WKRG. For Luttrell admitted that the committeemight have said that the Respondent Union's objective was to avoid the spreadof the "combo" operation to the union stations.Roche, too, testified that hethought that Burns had said something on this subject and had said that theRespondentUnion was requesting a withdrawal of advertising fromWKRGbecause of its interest in maintaining the work conditions existing at the union.stations.And Bornefleth, witness to the conversation with Luttrell, testified that.Burns had said that "they" were trying to preserve their wages, hours, and condi-tions of employment at the union stations in Mobile.Finally, at various points in.the .testimony given by each of them, Luttrell, Roche, and West admitted thatthey were testifying in part upon the basis of their impressions and interpretationsof the Respondent Union's statements, although they definitely did recall that thestatements attributed by them to the committee concerning the Respondent Union's.motive were actually made by the committee.However, the Trial Examiner isnot impressed by these statements of definite, partial recollection on the subject of"the Respondent Union's motives when the very same witnesses, although admitting.possible references by the committee to the "combo" operation and the RespondentUnion's interest in the working conditions at the union stations in Mobile, say that-they are unable to recall the content of these references and that they were confusedby them.Obviously, in the conversations with Luttrell, Roche, and West, theRespondent Union's committee had no chance at all of getting these men tounderstand and remember any explanation of the Respondent Union's conduct:other than that it was for the purpose of getting recognition and a contract fromWKRG. Accordingly, the Trial Examiner has concluded that Luttrell's, Bornefleth's,Roche's, andWest's testimony concerning the Respondent Union's com-mittee's statements about the Respondent Union's motive, is unreliable; thatBurns',Raybon's, and Allen's testimony is to be credited; that the members ofthe Respondent Union's committee did not make the statements as to the purpose-or objective attributed to them by these advertisers; but that, on the contrary,. RADIO BROADCAST TECHNICIANS527,theRespondent Union's committee gave these men the explanation of the Re-spondent Union's conduct as summarized by Burns in his testimony concerning theprepared or "canned" speech.Finally, the testimony of Morrison, Carnahan, and Naman also seems to theTrial Examiner to be too weak to be regarded as reliable.Morrison, who testifiedvery briefly although he said that Burns' visit lasted "for a good while," and that"we just talked until Mr. Burns got through," obviously testified merely that hisnet impressionwas that Burns wanted to get WKRG back for the RespondentUnion.For he not only gave none of the details of Burns' remarks in the lengthyconversation, but volunteered the comment, "Well, I just derived it from theconversation that was his intention. I don't remember any specific statement thathe said just word for word, verbatim."Carnahan frankly admitted that he wasconfused by Burns' remarks and explained, as he told the Respondent Union'scommittee, that he could not see why he was involved, that the representatives ofWKRG as well as the representatives of the Respondent Union had each told himtheir side of the story; that he still did not know who was right or wrong; andthat he wanted "to stay completely out of it."Naman, in a similarly brief accountof his July 1956, conversation with Burns, stated that he was positive that Burnshad said that he was trying "to get the company back at WKRG to sign a unioncontract," and that "the only way they could get the union in to sign a contractwas for its advertisers to refrain from advertising with that station."He pointedout, however, that "after 6 or 8 months," he could not give any of Burns' languageverbatim.Thus, Naman, like Morrison and Carnahan, testified months after theconversation took place only to the barest skeleton of the conversation consistentwith the General Counsel's and WKRG's position, and apparently could not recallany of the other details of the conversation which he said lasted 30 minutes.When compared with Burns' and Raybon's clear and certain testimony as to thescope and substance of these conversations, and when considered in the light ofthe difficulty apparently encountered by the Respondent Union's committee ingetting the advertisers to understand them, the testimony of Morrison, Carnahan,andNaman does not appear to the Trial Examiner to warrant a finding inaccordance with their testimony.The Trial Examiner therefore credits Burns' andRaybon's denials of the statements attributed to Burns by Morrison, Carnahan,and Naman, and finds that in the conversations with these men Burns gave theexplanation of the Respondent Union's conduct summarized by Burns in his testi-mony concerning the prepared or "canned" speech.C. ConclusionsThere is no dispute, and the Trial Examiner accordingly finds and concludes,that the Respondent Union has not at any time since July 16, 1957, been designatedas collective-bargaining representative by a majority ofWKRG's engineer-techni-cians in the appropriate unit which it had previously represented under contractswithWKRG. There is also no dispute, and the Trial Examiner accordinglyfurther finds and- concludes, that among the normal, foreseeable consequences ofthe Respondent Union's picketing and its campaign to induce advertisers to with-draw their business from WKRG, were a direct economic loss to WKRG, anindirect adverse effect upon the economic interests of its employees, and a resultingtendency or readiness on the part of both WKRG and its employees to seek oraccept a resumption of the station's collective bargaining and contractual rela-tionshipwith the Respondent Union and of the representation of WKRG's em-ployees thereunder.The only remaining issue under theCurtis Brothers Inc.,6andAlloyManufacturing Company 7decisions is whether, as the complaint alleges,but the Respondents deny, the actual motive for the Respondent Union's conductwas to bring such pressure upon WKRG and its employees and thus to forcerecognition and a contract from WKRG in disregard of the employees' wishes inthe matter. If so, a violation of Section 8(b)(1)(A) of the Act has been proved;otherwise, it has not been proved.The Respondent Union has squarely denied the allegations of the complaint asto its motive or objective.As has been noted and fully developed in the discussionof Burns', Raybon's, and Allen's testimony in section III B, 1,supra,itnot onlydenies that its objective was to force recognition or a contract from WKRG, butasserts that, faced with the threat that WKRG's nonunion operation would createpressure from the competing union stations in Mobile to lower the local level ofworking conditions, its sole object was to protect its bargaining position with these0119 NLRB 232.7 119 NLRB 307. 528DECISIONS OF NATIONAL LABOR RELATIONS BOARDcompeting union stations by increasing their advertising revenues through a transferto them of WKRG's advertising,and, by this showing of advantage in operatingunder union conditions,to enable the Respondent Union to preserve for the unionstations'employees their existing wages and working conditions.As has also been noted,in support of the opposing contention that the object ofthe Respondent Union was to force recognition and a contract from WKRG, theGeneral Counsel and WKRG rely upon evidence of (1) the Respondent Union'sacts and the circumstances under which they were committed;and (2)statementsby picket Dolan to Patterson,by Respondent Burns to Attorney Freeman, and bythe Respondent Union's visiting committee to certain advertisers,in all of whichtheGeneral Counsel and WKRG contend that the Respondent Union's agentssaid in substance that their objective has been to force WKRG to recognize andenter into a contract with the Respondent Union.The Trial Examiner,however, has already found upon a discussion of thepertinent evidence that the Respondent Union'sagents did not make the statementsthus attributed to them and that, on the contrary,in their statements to the adver-tisers they gave the same explanation of the picketing and advertising campaignwhich the Respondents have now asserted in the present proceeding.Consequently,the only questions which remain are whether the direct testimony of the Re-spondent Union's representatives as to its motive is credible,or whether the verynature of the Respondent Union's acts and the circumstances in which they werecommitted show that its actual motive was to secure recognition and a contractwithWKRG.It is true,as the Trial Examiner has found,that one of the normal,foreseeableresults of the Respondent Union's picketing and its advertising campaign, was toinduce a willingness or readiness on the part of WKRG and its employees toresume contractual recognition of the Respondent Union as the employees' ex-clusive bargaining representative.Itdoes not necessarily follow, however, thatthiswas the Respondent'sobjective or motive.For the presumption that thenormal, foreseeable consequences of an act indicate the motive of the actor, is arebuttable presumption.And in the present case,the Trial Examiner is of theopinion that the presumption has been clearly rebutted not only by the Respondents'witnesses'denials, but by their explanations-consistentwith and even supportedby the undisputed facts in the case-that their sole motive was entirely differentand that the possible effect of the Respondent Union's acts upon WKRG and itsemployees was purely incidental.The uncontradicted evidence in the record presents a situation in which thetestimony of Burns, Raybon,and Allen as to the Respondent Union's objectivefor its picketing and advertising campaign,appears to be completely credible.Respondent Union had just lost the election and the right to represent WKRG'semployees.But of greater concern to the Respondent Union than the loss ofWKRG'semployees was the possibility that its representation of the employeesof all the other stations in Mobile might be seriously affected.For,as the recordshows, it had good reason to believe that WKRG would institute the "combo"operation for which it had pressed in its recent contract negotiations with theRespondent Union and might also institute other changes in its existing workingconditions and thus gain advantages that the competing union stations would alsodemand of the Respondent Union as the representative of their employees.Indeed,such demands were in fact made of the Respondent Union by two of the unionstations.Therefore,itappears natural that,as the Respondents'witnesses testified,theRespondent Union was primarily concerned with the problem of dealing withsuch demands,countering them in some fashion,and continuing its effectiverepresentation of the union stations' employees.In this setting,itisalso quitebelievable that,asBurns,Raybon, and Allen testified,theRespondent Uniondecided to picket WKRG and attempt to induce a transfer of business from WKRGto the union stations,inorder "to prove to the other stations that it is moreprofitable to operate with the union than without"and thereby to enable it in itsdealings with the union stations to preserve for their employees the existing levelofwages and working conditions.The Trial Examiner accordingly credits thetestimony of the Respondents'witnesses and finds,as the Respondents contend,that the Respondent Union's objective was to enable it to preserve and maintainthe level of wages and working conditions for the employees of the union stationsinMobile whom it represents.The Trial Examiner credits the further testimony of the Respondent Union'switnesses that it was not also one of the Respondent Union'sobjectives to bringpressure upon WKRG and its employees in order to gain recognition or a contractwithWKRG. In this connection,the Trial Examiner credits the testimony. ofBurns that early consideration of such a possibility was rejected as improper upon AMERICAN LIFE AND ACCIDENT INS. CO. OF KENTUCKY529Attorney Adair's advice, and that, upon Adair's further advice, the RespondentUnion entered upon its campaign solely for the purpose of protecting the workingconditions of the union stations' employees whom the Respondent Union stillrepresents.Furthermore, it appears clear from the evidence that atno time sinceits loss of the representation election has the Respondent Union approached WKRGin anattempt to secure either recognition or a contract, that it has not attemptedto organize or secure bargaining authorizations from WKRG's employees, and thatithas taken no steps which could possibly be regarded as showingan interest inresuming its representation of WKRG's employees.Upon the foregoing considerations, the Trial Examiner finds and concludes that:(1)The evidence does not support the allegation of the complaint that theobject or purpose of the Respondent Union's picketing and advertising campaignwas to force WKRG to recognize or enter into a contract with the RespondentUnion as the exclusive bargaining representative of any of its employees.(2)On the contrary, the evidence shows that, faced with the threat thatWKRG'snonunionoperationwould create pressure from the competing unionstations inMobile to lower the local level of working conditions, the RespondentUnion's sole object and motive for its action was to protect its bargaining positionwith these competing union stations by increasing their advertising revenuesthrough a transfer of WKRG's advertising and, by this showing of advantage inoperating under union conditions, to enable the Respondent Union to preservefor the union stations' employees their existing wages and working conditions.(3)Under the Board's decisions in theCurtis BrothersandAlloyManufacturingCompanycases(supra),the evidence does not warrant a finding or conclusion thatthe Respondents or either of them committed an unfair labor practice within themeaning of Section 8(b)(1)(A) of the Act.Upon the basis of the foregoing findings of fact, and upon the entire record inthe case, the Trial Examiner makes the following:CONCLUSIONS OF LAW1.WKRG-TV, Inc., an Alabama corporation, is engaged in a business affectingcommerce within the meaning of the Act.2.Radio Broadcast Technicians, Local Union No. 1264 of the InternationalBrotherhood of ElectricalWorkers, AFL-CIO, is a labor organization within themeaning of the Act.3.Neither the aforesaid labor organization nor J. C. Burns, its business agent,has engaged in unfair labor practices within the meaning of the Act.[Recommendations omitted from publication.]American Life and Accident Insurance Company of KentuckyandInsurance Agents' International Union,AFL-CIO.CaseNo. 8-CA-1364.April 1, 1959DECISION AND ORDEROn October 15, 1958, Trial Examiner C. W. Whittemore issuedhis Intermediate Report in the above-entitled proceeding, findingthat the Respondent had engaged in and was engaging in certainunfair labor practices and recommending that it cease and desisttherefrom and take certain affirmative action, as set forth in thecopy of the Intermediate Report attached hereto.Thereafter, theRespondent filed exceptions to the Intermediate Report, a supportingbrief, and a request for oral argument.11Because in our opinionthe record,exceptions,and brief adequately set forth the issuesand positions of the parties,thisrequest is hereby denied.123 NLRB No. 64.508989-60-vol. 1:3 3-3 5